Exhibit 10.1

Execution Copy

TERMINATION AGREEMENT

This Termination Agreement (the “Agreement”) is entered into on the 27th day of
July, 2017, by and among Orchestra-Prémaman, S.A., a société anonyme organized
under the laws of France (“Parent”), US OP Corporation, a Delaware corporation
and a direct wholly owned subsidiary of Parent (“Merger Sub”), Destination
Maternity Corporation, a Delaware corporation (with any of its successors, the
“Company”), Yeled Invest S. à r. l, a société à responsibilité limitée
(“Yeled”), and Orchestra-Prémaman USA Inc., a Delaware corporation (“OP USA”).
Except as otherwise defined herein, capitalized terms used herein shall have the
meaning ascribed to them in the Merger Agreement (as defined below).

WITNESSETH:

WHEREAS, on December 19, 2016, (i) Parent, Merger Sub and the Company entered
into an Agreement and Plan of Merger (the “Merger Agreement”) pursuant to which,
and subject to the terms and conditions set forth therein, it was contemplated
that Merger Sub would merge with and into the Company, with the Company
surviving the merger (“Merger”); and (ii) Parent, Yeled, and the Company entered
into a Governance Agreement (the “Governance Agreement”);

WHEREAS, after the date of the Merger Agreement, Parent, the Company, and their
respective affiliates entered into the following agreements: (i) that certain
Consulting Agreement, dated January 27, 2017, by and among OP USA and the
Company (the “Consulting Agreement”); (ii) that certain Consulting Agreement for
Construction Project Management and Architectural Services, dated February 3,
2017, by and among OP USA and the Company (the “Construction Consulting
Agreement”); and (iii) that certain Product Purchase Agreement, dated May 1,
2017, by and among OP USA and the Company (the “Product Purchase Agreement,” and
together with the Consulting Agreement and the Construction Consulting
Agreement, the “Commercial Agreements”); and

WHEREAS, the Parties now desire to terminate each of the Merger Agreement, the
Governance Agreement and the Commercial Agreements (collectively, the
“Terminated Agreements”), in each case subject to and upon the terms set forth
in this Agreement.

NOW, THEREFORE, in consideration of the foregoing and of the respective
covenants and undertakings of the parties set forth below, the parties hereto,
intending to be legally bound hereby, agree as follows:

1. Termination. Effective as of the date hereof (the “Effective Date”), and
subject to the receipt of the payment required by Section 2(d) hereof, each of
the Terminated Agreements shall terminate and be of no further effect, and the
parties thereto shall have no further rights or obligations thereunder.
Notwithstanding anything to the contrary in any of the Terminated Agreements,
all of the provisions of each of such Terminated Agreements, including those
provisions that would otherwise survive termination of the applicable Terminated
Agreement, shall terminate and be of no further effect as of the Effective Date.

2. Expenses.



--------------------------------------------------------------------------------

a. Except as otherwise set forth in this Section 2, each of the parties hereto
shall be responsible for its own fees and expenses incurred in connection with
the negotiation, execution, and effectuation of this Agreement and the
transactions contemplated hereby, including, but not limited to, attorneys’ fees
incurred in connection with the negotiation and execution of this Agreement and
all other activities related to the foregoing.

b. Parent shall, not later than the date three (3) Business Days immediately
following the date execution of this Agreement, order its bank to pay in cash by
wire transfer of immediately available funds to an account designated in writing
by the Company on the date of execution of this Agreement, an amount equal to
$4,000,000 (FOUR MILLION U.S. DOLLARS) to reimburse the Company for certain
third-party expenses incurred by it in connection with the Terminated Agreements
and the transactions contemplated thereby.

c. The Company shall, not later than the date three (3) Business Days
immediately following the date of execution of this agreement, order its bank to
pay in cash by wire transfer of immediately available funds to an account
designated in writing by Parent on the date of execution of this Agreement, an
amount equal to $3,250,000 (THREE MILLION TWO HUNDRED FIFTY THOUSAND U.S.
DOLLARS) to reimburse Parent for certain third-party expenses incurred by it in
connection with the Terminated Agreements and the transactions contemplated
thereby.

d. The parties hereby agree that, the provisions of Section 2(b) and
Section 2(c) notwithstanding and in lieu of the payments to be made pursuant to
such Section 2(b) and 2(c), Parent shall, not later than the date three
(3) Business Days immediately following the date execution of this Agreement,
order its bank to pay in cash by wire transfer of immediately available funds to
an account designated in writing by the Company on the date of execution of this
Agreement, an amount equal to $750,000 (SEVEN HUNDRED FIFTY THOUSAND U.S.
DOLLARS), representing the amount equal to the difference between the amounts
payable under Section 2(b) and 2(c), respectively. For purposes of this
Agreement, the term “Business Day” shall mean any day other than a Saturday,
Sunday or any day on which commercial banks in Paris, France or Philadelphia,
Pennsylvania, as applicable, are required or permitted by applicable law,
regulation or executive order to be closed.

3. Commercial Agreements. Notwithstanding the termination of the Product
Purchase Agreement or any of the terms thereof, (i) OP USA, or another member of
the OP Group shall pay, by wire transfer of immediately available funds to an
account specified in writing by the Company on or prior to the Effective Date,
an amount not to exceed $250,000 (TWO HUNDRED FIFTY THOUSAND U.S. DOLLARS), as
reimbursement for Company’s expenses, based on and in reliance upon
documentation provided to OP USA on or prior to the Effective Date of amounts
paid by the Company in constructing the Departments (as such term is defined in
the Product Purchase Agreement), which payment shall be made no later than the
date three (3) Business Days immediately succeeding the Effective Date, (ii) the
Company shall own, and no member of the OP Group (as defined below) shall make
any claims with respect to, any of the furniture or fixtures located in any
Department (as such term is defined in the Product Purchase Agreement) which was
provided by the OP Group for use in the Departments; and (iii)



--------------------------------------------------------------------------------

as to products purchased by the Company from OP USA during the term of the
Product Purchase Agreement, (a) Company shall cease sale of such product not
later than the fifteenth (15th) Business Day immediately following the Effective
Date (the “Cessation Date”), (b) to the extent such products were sold by the
Company to customers of the Departments on or prior to the Cessation Date, the
Company shall pay to OP USA, by wire transfer of immediately available funds to
an account specified in writing by OP USA on or prior to the Cessation Date, not
later than the date three (3) Business Days immediately succeeding the Cessation
Date an amount equal to (x) the sales price of such products minus (y) sales
taxes paid in connection with the sales of such products, (c) the unsold product
remaining at the close of business on the Cessation Date shall be aggregated by
the Company at its Florence, New Jersey distribution center and picked up by OP
USA from such distribution center (at OP USA’s cost), and (d) the Company shall
have no obligation to pay OP USA for the Cost of the products returned to OP USA
pursuant to the foregoing clause (c) or, except as set forth in the foregoing
clause (b), for any of the products sold to customers of the Departments.

4. Confidentiality.

a. By execution of this Agreement, each of Parent, Merger Sub, Yeled, and OP USA
(collectively, the “OP Group”) agree, subject to the terms and conditions
hereof, to treat confidentially any information that the OP Group or its
Representatives are, or have been, provided by or on behalf of the Company in
connection with negotiation, evaluation, execution and, as applicable,
implementation of the Terminated Agreements and the other transactions
contemplated by the Terminated Agreements (collectively, the “Company Evaluation
Material”). The term “Company Evaluation Material” shall also include all
reports, analyses, notes or other information that are based on, contain or
reflect any Company Evaluation Material (“Company-Related Notes”). The term
“Company Evaluation Material” does not include information that (i) is now or
becomes generally available to the public other than as a result of a disclosure
by the OP Group or its Representatives in violation of this Agreement,
(ii) becomes available to the OP Group from a source other than the Company or
any of its Representatives, provided that the OP Group does not know or have a
reasonable basis to believe that such source is bound by a confidentiality
obligation owed to the Company with respect to such information, or (iii) is or
was independently developed by the OP Group or any of its Representatives
without use of or reference to the Company Evaluation Material. Subject to
Section 4.g, OP Group shall promptly destroy or return all copies of the Company
Evaluation Material to the Company no more than ten (10) days after the
Effective Date.

b. By execution of this Agreement, the Company agrees, subject to the terms and
conditions hereof, to treat confidentially any information that it or its
Representatives are, or have been, provided by or on behalf of the OP Group in
connection with negotiation, evaluation, execution and, as applicable,
implementation of the Terminated Agreements and the other transactions
contemplated by the Terminated Agreements (collectively, the “OP Evaluation
Material”). The term “OP Evaluation Material” shall also include all reports,
analyses, notes or other information that are based on, contain or reflect any
OP Evaluation Material (“OP-Related Notes”). The term “OP Evaluation Material”
does not include information that (i) is now or becomes generally available to
the public other than as a



--------------------------------------------------------------------------------

result of a disclosure by the Company or its Representatives in violation of
this Agreement, (ii) becomes available to the Company from a source other than
the OP Group or any of its Representatives, provided that the Company does not
know or have a reasonable basis to believe that such source is bound by a
confidentiality obligation owed to any member of the OP Group with respect to
such information, or (iii) is or was independently developed by the Company or
any of its Representatives without use of or reference to the OP Evaluation
Material. Subject to Section 4.g, the Company shall promptly destroy or return
all copies of the OP Evaluation Material to Parent no more than ten (10) days
after the Effective Date.

c. For purposes of this Section 4, the term “Representative” means, as to any
person, such person’s Affiliates (as defined below) and its and their respective
directors, officers, employees, attorneys, accountants, bankers, financial
sources, agents, representatives and advisors. As used herein, the term
“Affiliate” shall have the meaning set forth in Rule 12b-2 promulgated by the
Securities and Exchange Commission (the “SEC”) under the Securities Exchange Act
of 1934, as amended (the “Exchange Act”).

d. The OP Group agrees that, except as otherwise set forth in this Agreement,
none of the members of the OP Group will use the Company Evaluation Material for
any purpose. The OP Group agrees not to disclose, except to the extent advised
by counsel that such disclosure is required under applicable law, rule,
regulation or stock exchange requirement, any Company Evaluation Material to any
person and to take commercially reasonable precautions to safeguard and protect
the confidentiality of the Company Evaluation Material. The OP Group shall be
responsible for any breach by its Representatives of the terms of this Agreement
that are applicable to such Representatives.

e. The Company agrees that, except as otherwise set forth in this Agreement, it
will not use the OP Evaluation Material for any purpose. The Company agrees not
to disclose , except to the extent advised by counsel that such disclosure is
required under applicable law, rule, regulation or stock exchange requirement
any OP Evaluation Material to any person, and to take commercially reasonable
precautions to safeguard and protect the confidentiality of the OP Evaluation
Material. The Company shall be responsible for any breach by its Representatives
of the terms of this Agreement that are applicable to such Representatives.

f. The OP Group, on the one hand, and the Company, on the other hand, agree
that, without the consent of the other, neither the OP Group nor the Company
will, directly or indirectly, disclose information regarding specific
discussions or negotiations that have taken place concerning the Merger or any
of the specific terms or conditions of any of the Terminated Agreements, except
to the extent advised by counsel that such disclosure is required under
applicable law, rule, regulation or stock exchange requirement.

g. Notwithstanding the foregoing, no party hereto or any of its Representatives
shall (i) be required to destroy electronic copies of the Company Evaluation
Material or OP Evaluation Material, as applicable, that may be maintained in its
files in accordance with its respective archival or back-up procedures or record
retention policies, and (ii) be permitted to retain a copy of any Company
Evaluation Material or OP Evaluation Material, as applicable,



--------------------------------------------------------------------------------

except to the extent that such retention is as required by law, rule, regulation
or professional obligations. Notwithstanding the return of the Company
Evaluation Material or OP Evaluation Material, as applicable, and destruction of
all Company-Related Notes and OP-Related Notes, as applicable, except as
otherwise set forth in this Agreement the parties hereto will continue to be
bound by their obligations of confidentiality and other obligations hereunder in
accordance with the terms of this Agreement.

5. Release

a. In consideration of the agreements by members of the OP Group as set forth in
this Agreement, and for other good and valuable consideration, the sufficiency
of which is hereby acknowledged, the Company, on behalf of itself and all of its
directors, officers, employees, agents, representatives, parent and subsidiary
organizations, successor corporations or partnerships, insurers, and assigns
(all of whom are hereinafter collectively referred to as the “Company
Releasors”) hereby remises, releases, acquits, and forever discharges each
member of the OP Group, and each of their respective representatives, agents,
servants, employees, attorneys, officers, directors, board members,
shareholders, investors, trustees, partners, parent and subsidiary
organizations, administrators, predecessors, successors, insurers, sureties,
assigns, and other related entities (all of whom are hereinafter collectively
referred to as the “OP Releasees”), of and from any and all actions and causes
of action, damages, suits, debts, dues, accounts, bonds, agreements, contracts,
covenants, promises, judgments, costs, attorneys’ fees, expenses, compensation,
claims and demands whatsoever, of every nature, kind, and description, whether
now known or Unknown, accrued or unaccrued, which the Company Releasors or
anyone claiming by, through, or under them now has or ever had or could claim
against the OP Releasees, arising out of, in connection with or in any way
related or incidental to, either directly or indirectly, any of the Terminated
Agreements, including the negotiation and termination thereof (collectively, the
“Company Released Claims”). Notwithstanding the foregoing, the Company Releasors
expressly exclude from the effect of this release and do not release the OP
Releasees from the terms and conditions of this Agreement.

b. In consideration of the agreements by the Company as set forth in this
Agreement, and for other good and valuable consideration, the sufficiency of
which is hereby acknowledged, each of the members of the OP Group, on behalf of
themselves and all of their respective directors, officers, employees, agents,
representatives, parent and subsidiary organizations, successor corporations or
partnerships, insurers, and assigns (all of whom are hereinafter collectively
referred to as the “OP Releasors” and, together with the Company Releasors, the
“Releasors”) hereby remises, releases, acquits, and forever discharges the
Company and all of its respective representatives, agents, servants, employees,
attorneys, officers, directors, board members, shareholders, investors,
trustees, partners, parent and subsidiary organizations, administrators,
predecessors, successors, insurers, sureties, assigns, and other related
entities (all of whom are hereinafter collectively referred to as the “Company
Releasees”, and together with the OP Releasees, the “Releasees”), of and from
any and all actions and causes of action, damages, suits, debts, dues, accounts,
bonds, agreements, contracts, covenants, promises, judgments, costs, attorneys’
fees, expenses, compensation, claims and demands whatsoever, of every nature,
kind, and description, whether now known or Unknown,



--------------------------------------------------------------------------------

accrued or unaccrued, which the Orchestra Releasors or anyone claiming by,
through, or under them now has or ever had or could claim against the Company
Releasees, arising out of, in connection with or in any way related or
incidental to, either directly or indirectly, any of the Terminated Agreements,
including the negotiation and termination thereof (collectively, the “OP
Released Claims”, and together with the Company Released Claims, the “Released
Claims”). Notwithstanding the foregoing, the OP Releasors expressly exclude from
the effect of this release and do not release the Company Releasees from the
terms and conditions of this Agreement.

c. The parties agree that an “Unknown” claim is any released claim that any
Releasor does not know or suspect to exist in his, her, or its favor at the time
of the release of the Releasor that, if known by him, her, or it might have
affected his, her, or its settlement with, and release of, the Releasees, or
might have affected his, her, or its decision not to object to this Agreement,
including claims based on the discovery of facts in addition to or different
from those which he, she, or it now knows or believes to be true with respect to
the Released Claims. The Releasors shall be deemed to have acknowledged that the
release of Unknown claims was separately bargained for and is a key element of
this Agreement.

6. Restrictive Covenants

a. During the period beginning on the Effective Date and ending on April 30,
2018 (the “Restricted Period”), each member of the OP Group agrees that it will
not, and will cause its Affiliates and Representatives acting on its behalf not
to, directly or indirectly, without the prior written consent of the Company’s
Board of Directors or an authorized committee thereof(the “Board”):

(1) acquire, offer to acquire, or agree to acquire, directly or indirectly, by
purchase or otherwise, (A) any voting securities or direct or indirect rights to
acquire any voting securities or (B) any assets or debt securities: (i) of the
Company or any subsidiary thereof, or (ii) of any person in control of the
Company, or (iii) of any successor to any thereof; provided that this
Section 6(a)(1) shall not apply to issuances of securities to all holders of a
class of securities of the Company held by such member of the OP Group, whether
as a dividend, in exchange for outstanding securities or otherwise; and provided
further that if the Company sells equity securities, excluding issuances of
equity securities to directors, officers or employees of the Company under the
Company’s existing benefit plans, whether in a registered public offering or
otherwise, the restrictions included in this section 6(a)(1) shall terminate
according to their terms and shall be without further force or effect;

(2) except with respect to a transaction permitted under paragraph (1) above,
propose or publicly announce or otherwise disclose an intent to propose or enter
into or agree to enter into, singly or with any other person, directly or
indirectly, (x) any form of business combination or acquisition or other
transaction relating to the acquisition of a material amount of assets or
securities of the Company or any of its subsidiaries, (y) any form of
restructuring, recapitalization or similar transaction with respect to the
Company or any of its



--------------------------------------------------------------------------------

subsidiaries, or (z) any form of tender or exchange offer for the common stock
of the Company, whether or not such transaction involves a change of control of
the Company;

(3) engage in, or advise, encourage, or influence any person with respect to,
any “solicitation” of “proxies” or “consents” or become a “participant” in a
“solicitation” (as such terms are defined in Regulation 14A under the Exchange
Act) of proxies or consents, in each case, with respect to the election or
removal of directors the Company or otherwise in a manner adverse to any
recommendation or proposal of the Board; provided, that the issuing of any
statement, orally or in writing, that only sets forth the position of any such
member of the OP Group and the reasons therefor shall not be considered a
violation of this Section 6(a)(3).

(4) submit any stockholder proposal (pursuant to Rule 14a-8 promulgated by the
SEC under the Exchange Act or otherwise) or any notice of nomination or other
business for consideration, or nominate any candidate for election to the Board;

(5) encourage any person to submit nominations in furtherance of a “contested
solicitation” for the election or removal of directors with respect to the
Company;

(6) seek to call, or to request the calling of, a special meeting of the
stockholders of the Company; or

(7) make or request or submit any proposal to amend the terms of this Agreement,
other than through non-public communications with the Company;

b. During the Restricted Period, the OP Group, on the one hand, and the Company,
on the other hand, each agrees that it will not, directly or indirectly, without
the prior written consent of the Company or Orchestra, as applicable, solicit
for employment any employees in an executive or management-level position of the
other with whom any member of the OP Group or the Company, as applicable, has
had contact during the period of investigation of the Merger or any of the
transactions contemplated thereby or in connection therewith. The foregoing
sentence shall not prohibit the making of general solicitations for employment
by means of advertisements, public notices, recruiting agencies or internal or
external websites or job search engines or, directly or indirectly, hiring any
person who (i) responds thereto, (ii) contacts the hiring party or its
Affiliates on their own initiative without prior solicitation by or on behalf of
the hiring party or its Affiliates, or (iii) ceases to be employed by the
non-hiring party without prior solicitation by or on behalf of the hiring party
or its Affiliates.

c. During the Restricted Period, each of the Company and its Affiliates, on the
one hand, and each of the members of the OP Group, on the other hand, agrees to
refrain from, and to cause its officers and directors to refrain from, any
derogatory or defamatory statements or communications concerning the any of the
Company and its Affiliates, on the one hand, and any of the members of the OP
Group, on the other hand, or their respective officers and directors.



--------------------------------------------------------------------------------

d. Notwithstanding anything to the contrary in this Section 6, in no event shall
Parent or Yeled be restricted from (i) voting the securities of the Company held
by them in their sole discretion or (ii) transferring such securities to third
parties, including their respective Affiliates; provided that any such Affiliate
that is a transferee of securities of the Company shall have agreed to be bound
by the terms of this Agreement.

e. The other terms and provisions of this Section 6 notwithstanding, if at any
time during the Restricted Period: (i) the Company shall become subject to any
Chapter of Title 11 of the United States Code; (ii) excluding the members of the
OP Group, any then-current or prospective shareholder of the Company (including,
without limitation, Towle & Company) or combination of current and prospective
shareholders of the Company acting as a group, owns (beneficially or of record),
acquires or proposes to acquire voting securities or direct or indirect rights
to acquire any voting securities of the Company, such that such then-current or
prospective shareholder of the Company or combination of current and prospective
shareholders of the Company acting as a group would hold or have the right to
hold more than 15% (or, in the case of Towle & Company or any combination of
then-current and prospective shareholders of the Company acting together with
Towle & Company as a group, 20%) of the outstanding voting securities of the
Company; (iii) the Company enters into an agreement to, directly or indirectly,
consolidate or merge with or into another entity (whether or not the Company is
the surviving entity) or agrees to sell, assign, convey or otherwise transfer,
in a single transaction or a series of related transactions, all or
substantially all of the property or assets of the Company; (iv) any person or
entity announces its intention to launch a public offer to acquire outstanding
common stock of the Company, or the Company receives a written offer (which
either the Company makes public or which the Company shall make public within
ten Business Days from the date of receipt of such offer if the board of
directors of the Company has not, by such date, expressly rejected such offer)
from any person or entity to purchase, for cash, securities, assets or any
combination of cash, securities or assets, not less than 50% of the outstanding
common stock of the Company or all or substantially all of the assets of the
Company; (v) the Company determines to take any action, or enters into any
agreement, other than an agreement to merge or consolidate with or into any
other entity, or to sell, assign, convey or otherwise transfer, in a single
transaction or a series of related transactions, all or substantially all of the
property or assets of the Company, that would produce a Change of Control (as
defined below); (vi) the Company sells or agrees to sell any sale of assets with
a market value at least equal to $15,000,000 (FIFTEEN MILLION U.S. DOLLARS); or
(vii) the volume-weighted average closing price on the Nasdaq Global Select
Stock market (or such other principle national securities exchange on which the
Company’s common stock shall at such time be listed or quoted) of the Company’s
common stock shall be less than $1.50 (ONE AND 50/100 U.S. DOLLARS) per share
for seven (7) consecutive trading days, then the provisions of this Section 6
shall terminate according to their terms without the requirement of any further
action or delivery of any notice by any party. For purposes of this
Section 6(e), a “Change of Control” means the occurrence of any of the
following: (x) the adoption of a plan relating to the liquidation or dissolution
of the Company; (y) any transaction the result of which any person or group of
related persons would become the beneficial owner of 50% or more of the voting
stock of the Company; or (z) directors of the Company on the date hereof shall
cease to constitute a majority of the directors of the Company.



--------------------------------------------------------------------------------

7. Announcements. During the Restricted Period, except for (i) a joint press
release in the form attached hereto as Exhibit A, (ii) disclosures otherwise
contemplated by this Agreement, and (iii) such other disclosures as a party is
advised by counsel are required under applicable law, rule, regulation or stock
exchange requirement, no party hereto shall make any public statement with
respect to the Terminated Agreements or the termination thereof without the
prior written consent of the other parties hereto.

8. Separation. If any provision or portion of this Agreement is determined by a
court of competent jurisdiction to be invalid or unenforceable for any reason,
in whole or in part, the remaining provisions of this Agreement shall be
unaffected thereby and shall remain in full force and effect to the fullest
extent permitted by applicable law.

9. Governing Law; Venue. This Agreement shall be governed by, and construed and
enforced in accordance with, the laws of the State of Delaware. Each party
hereto hereby irrevocably and unconditionally submits to the exclusive
jurisdiction of any State or Federal court sitting in Delaware over any suit,
action or proceeding arising out of or relating to this Agreement. Each party
hereto hereby irrevocably and unconditionally waives any objection to the
placing of venue of any such suit, action or proceeding brought in any such
court and any claim that any such suit, action or proceeding brought in any such
court has been brought in an inconvenient forum.

10. Miscellaneous. This Agreement may be executed in two or more counterparts,
each of which will be deemed to be an original copy of this Agreement, and all
of which, when taken together, shall be deemed to constitute one and the same
agreement. The exchange of copies of this Agreement and of signature pages by
facsimile transmission or electronic mail in .pdf or similar format shall
constitute effective execution and delivery of this Agreement as to the parties.
For purposes of this Agreement any reference to “written” or “in writing” shall
be deemed to include correspondence by signed letter or facsimile or by e-mail.

11. Term. This Agreement shall terminate on April 30, 2018, except for Section 4
and Section 5 hereof, which shall remain in full force and effect.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Termination Agreement as of
the date indicated above.

 

ORCHESTRA-PRÉMAMAN, S.A. By:  

/s/ Thomas Hamelle

Name:   Thomas Hamelle Title:   Chief Executive Officer US OP CORPORATION By:  

/s/ Pierre Mestre

Name:   Pierre Mestre Title:   President YELED INVEST S. à r. l. By:  

/s/ Fons Mangen

Name:   Fons Mangen Title:   Manager By:  

/s/ J-H Antoine

Name:   J-H Antoine Title:   Manager ORCHESTRA-PRÉMAMAN USA INC. By:  

/s/ Pierre Mestre

Name:   Pierre Mestre Title:   President DESTINATION MATERNITY CORPORATION By:  

/s/Anthony M. Romano

Name:   Anthony M. Romano Title:   Chief Executive Office & President

 

[Signature Page to Termination Agreement]



--------------------------------------------------------------------------------

Exhibit A

Press Release

MOORESTOWN, N.J and MONTPELLIER, FRANCE (July 27, 2017) – Destination Maternity
(NASDAQ: DEST) and Orchestra-Prémaman S.A. (ENXTPA: KAZI) today announced that
the merger agreement, entered into by the parties on December 19, 2016, has been
terminated.

Despite substantial and sustained efforts by both parties since execution of the
merger agreement in December 2016, and in light of the challenges of satisfying
applicable securities regulations in France and in the U.S. as well as the
uncertainty as to whether those regulatory requirements could be satisfied
without unreasonable effort and expense, particularly in connection with the
completion of the registration and listing of Orchestra securities in the U.S.,
where such securities previously have not been publicly traded, the parties
determined that it was in the best interests of their respective stockholders to
terminate the merger transaction. Orchestra has agreed to reimburse Destination
Maternity and Destination Maternity has agreed to reimburse Orchestra for
certain costs incurred by each of them, respectively, in connection with their
effort to implement the merger agreement.

Orchestra and its affiliates continue to own 1,922,820 shares of the outstanding
common stock of Destination Maternity and have agreed to certain standstill
restrictions in connection with termination of the merger agreement.

About Destination Maternity

Destination Maternity Corporation is the world’s largest designer and retailer
of maternity apparel. As of April 29, 2017 Destination Maternity operates 1,157
retail locations in the United States, Canada and Puerto Rico, including 511
stores, predominantly under the trade names Motherhood Maternity®, A Pea in the
Pod® and Destination Maternity®, and 646 leased department locations. The
Company also sells merchandise on the web primarily through its brand-specific
websites, motherhood.com and apeainthepod.com, as well as through its
destinationmaternity.com website. Destination Maternity has international store
franchise and product supply relationships in the Middle East, South Korea,
Mexico, Israel and India. As of April 29, 2017 Destination Maternity has 219
international franchised locations, including 19 standalone stores operated
under one of the Company’s nameplates and 200 shop-in-shop locations.

About Orchestra Prémaman

Orchestra Prémaman specializes in the creation, manufacture, purchase and sale
of all products related to children’s clothing and childcare products. The
Group’s product range currently comprises clothing and footwear for children
aged 0 to 14 years, maternity fashion and childcare products. Since 2012,
Orchestra-Prémaman has become a major player on the European childcare products
market, in particular due to external growth operations, such as the acquisition
of Baby 2000 and the Prémaman Group, which is Europe’s oldest maternity wear
brand, dating



--------------------------------------------------------------------------------

back to 1947. This strategy of growth and development in childcare products
follows on the success of the first megastore opened in Saint-Aunès, a store
concept offering an entire world revolving around babies. Having increased its
presence internationally, the Group now operates in more than 40 countries,
selling more than 80 million pieces per year.

Contacts:

Destination Maternity Contacts

ICR, Inc.

Investors:

Allison Malkin or Caitlin Morahan

DestinationMaternityIR@icrinc.com

203-682-8225

or

Media:

Phil Denning

Phil.Denning@icrinc.com

646-277-1258

Orchestra-Prémaman S.A. Contact

Investors & Media

ACTIFIN

Stéphane Ruiz

sruiz@actifin.fr, +33 01 56 88 11 15